REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The appeal briefs filed 8/25/2020 and 9/24/2020 are persuasive in reiterating that the skin care product comprising the multi-chambered container comprising the skin care composition comprising a nicotinamide riboside (NR) component in a chamber and a carrier component stored in a different chamber, wherein the NR component is free of water and the two components are combined prior to being dispensed from the container, is not found in the prior art, and is therefore novel and unobvious.
In an updated search examiner identified the following references: 	Vishnupad et al. (US 20020193321 A1) discloses two separate compositions, one being an anhydrous composition containing a first active ingredient which is unstable in the presence of water and which provides a beneficial effect to skin and one being a water-containing composition that may or may not contain an active ingredient, can be packaged within and dispensed from a common dispenser [0008; 0038]. However, Vishnupad et al. does not teach a nicotinamide riboside component in the composition, and therefore does not recognize nicotinamide riboside component as being susceptible to hydrolysis.
Blum et al. (US 20140288052 A1) discloses sirtuin-modulating compound that may be administered in combination with nicotinamide riboside, wherein co-administration of sirtuin-modulating compounds with one or more therapeutic agents wherein the sirtuin-modulating compound and therapeutic agent have not been formulated in the same compositions but may be present within the same multi-chamber package; connected, separately sealed containers that can be separated by the user; or  component as being susceptible to hydrolysis.
The prior art references previously relied upon under 35 U.S.C. § 103(a) over Spadini et al. (US 2005/0123487 A1) hereinafter Spadini in view of Polla et al. (US 2010/0015072 A1) hereinafter Polla, Greer et al. (US 2011/0101021 Al) hereinafter Greer, Deren-Lewis et al. (WO 2015066382 Al) hereinafter Deren-Lewis, and Sauve et al. (US 20120172584 Al) hereinafter Sauve neither individually nor in combination with the newly identified references, provide a rationale to disclose or make obvious each of the limitations as claimed in the skin care product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 and 15-20 are directed to an allowable product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANGLONG N TRUONG/           Examiner, Art Unit 1615      

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615